t c summary opinion united_states tax_court georges z zakhem petitioner v commissioner of internal revenue respondent docket no 10753-04s filed date georges z zakhem pro_se frederick j lockhart jr for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies in and additions to petitioner’s federal income taxes for and year deficiency dollar_figure big_number big_number additions to tax under sec_6654 a dollar_figure dollar_figure big_number -- dollar_figure big_number a after concessions the issues for decision are whether respondent’s period of limitations within which to assess the and federal income taxes against georges z zakhem petitioner has expired and if not whether petitioner is liable for additions to tax under sec_6651 and sec_6654 background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in boulder colorado during the taxable years at issue petitioner was employed by exabyte corporation exabyte in boulder colorado for the years and exabyte issued forms w-2 wage and tax statement to petitioner which incorrectly reported petitioner’s social_security_number by one digit by letter 1respondent concedes that the addition_to_tax under sec_6654 asserted in the notice_of_deficiency for and the additions to tax under sec_6651 asserted in the notices of deficiency for and do not apply to this case dated date the social_security administration brought the error to exabyte’s attention and petitioner’s social_security_number was corrected respondent determined that petitioner failed to file form_1040 u s individual_income_tax_return for the years and and issued a notice_of_deficiency for each of these years petitioner filed a timely petition for redetermination with the court of the years at issue petitioner alleges in his petition that it is unthinkable for respondent to ‘wake’ up years later and lay this undue burden_of_proof on him to show that the taxes interest and additions to taxes assessed against him are improper petitioner is not contesting the amount of income reported on the forms w-2 2rule b requires that a petition must be signed by either petitioner or petitioner’s counsel in this case petitioner failed to sign his petition which may be a ground for dismissal of the case under rule a the court has been liberal in treating as a petition any document filed by a taxpayer within the 90-day period if it was intended as a petition 66_tc_105 truskowsky v commissioner tcmemo_1988_319 to be deemed a petition the document must contain some objective indication that the petitioner contests the deficiency determined by the commissioner against him o’neil v commissioner supra truskowsky v commissioner supra if such documents do not comply with the form and content requirements for petitions the court is liberal in allowing the taxpayer to file an amended petition to correct the technical defects o’neil v commissioner supra truskowsky v commissioner supra petitioner intended to contest and has actually contested the and deficiencies determined against him therefore the petition conferred jurisdiction upon the court for those taxable years instead petitioner contends that he does not owe any federal tax_liabilities because he timely filed the tax returns at issue sec_6501 discussion sec_6501 sets forth limitations on assessment and provides as a general_rule that federal income taxes must be assessed within years after the filing of the return however if the taxpayer fails to file a return the statute of limitation is never set in operation and the irs may assess the tax at any time sec_6501 sec_301_6501_c_-1 proced admin regs if the court finds that petitioner timely filed the returns for and respondent’s assessments are time- barred under sec_6501 if however the court finds that petitioner did not file the returns the assessments are valid because respondent may assess the tax at any time in the latter case the court will also address whether petitioner is liable for additions to tax under sec_6651 and sec_6654 the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 3petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application petitioner argues that it was exabyte’s failure to correctly report his social_security_number on his forms w-2 rather than his failure_to_file the returns that resulted in respondent’s lack of records of his filing tax returns according to the record in this case exabyte corrected the social_security_number on petitioner’s forms w-2 at the end of petitioner testified that exabyte alerted him to the error in date and that he provided the documentation required to correct the error respondent’s search included not only petitioner’s correct social_security_number but also encompassed the wrong social_security_number reported by exabyte4 as well as the social_security_number for petitioner’s wife respondent did not find any returns filed under any of the social_security numbers in support of its determination that petitioner failed to file returns for the years at issue respondent presented three certificates of lack of record for federal_income_tax one for each of the social_security numbers searched for tax periods date through date in light of respondent’s evidence the court is not convinced that it was exabyte’s error rather than petitioner’s failure_to_file the returns that caused the respondent’s searches to indicate that petitioner’s returns were not filed 4respondent represented that the social_security_number belonged to a different taxpayer who also failed to file returns for and at trial petitioner offered photocopies of what he contends are retained copies of his and tax returns as evidence that he timely filed the returns all of the copies correctly reported petitioner’s social_security_number the court however has reason to doubt whether the retained copies are in fact retained copies of filed and tax returns when petitioner’s forms w-2 are compared to the retained copies several discrepancies stand out the retained and copies show more income than respondent’s records or the forms w-2 for petitioner claimed a federal_income_tax withholding credit of dollar_figure when form_w-2 shows a withholding of only dollar_figure for he claimed a credit of dollar_figure when form_w-2 shows dollar_figure for he claimed a credit of dollar_figure when form_w-2 shows dollar_figure petitioner has failed to establish a reason for claiming almost double and in triple the amount of federal_income_tax withholding credits as shown on the forms w-2 assuming that the retained copies were filed petitioner should have received tax refunds for years and based on the federal_income_tax withholding credits claimed petitioner testified that he never received any of the refunds he testified that he thought it was because the department of education took the refunds and applied them against the outstanding balance of his student loans petitioner failed to contact the department of education for a while with respect to his delinquent student_loan payments and a judgment was entered against him petitioner also has failed to present any documentation to show that the department of education has either collected the refund or credited the amount of the refund against his outstanding student_loan or the judgment petitioner failed to file his state_income_tax returns respondent produced a certificate of failure_to_file individual_income_tax_return s from the colorado department of revenue for the years and as evidence in support as with the federal_income_tax returns petitioner argues that colorado has no record of his filings because exabyte incorrectly reported his social_security_number on the forms w-2 for and petitioner did not present any other evidence to substantiate that the returns were in fact filed petitioner’s testimony that he filed the returns at issue without more is insufficient to sustain a ruling in his favor see schwechter v commissioner tcmemo_2000_36 see also rakosi v commissioner tcmemo_1993_68 taxpayer failed to prove that she filed her return where she did not produce any documentary_evidence of timely mailing and relied solely on self-serving testimony of herself and her husband affd 46_f3d_1144 9th cir accordingly the court finds that petitioner has failed to sustain his burden_of_proof to show that he filed tax returns for and petitioner’s tax_liabilities for and for each of the years at issue petitioner’s income was computed from his exabyte wages income allowing him a standard_deduction and one exemption the resulting tax on his taxable_income was then credited with the amount of federal_income_tax withholding shown on the form_w-2 petitioner alleges that he has medical_expenses that entitle him to a larger itemized_deduction but he has failed to produce any documentation in support of his contention in the absence of any corroborating evidence from the petitioner respondent’s determinations are presumed correct additions to tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for and asserting that petitioner failed to file federal_income_tax returns for those years sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra the burden_of_proof remains on the petitioner who must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent has carried his burden of production by introducing into evidence certified copies of form_4340 certificate of assessments payments and other specified matters with respect to petitioner’s and taxable years establishing that petitioner did not file timely federal_income_tax returns for those years see 115_tc_35 downey v commissioner tcmemo_2005_215 petitioner introduced no evidence or any legally sufficient reason for his failure_to_file a timely return therefore the court finds that petitioner did not have reasonable_cause for his failure_to_file as required by sec_6651 and he is liable for the additions to tax as respondent determined additions to tax under sec_6654 respondent also contends that petitioner is liable for the additions to tax under sec_6654 for and sec_6654 provides an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes the sec_6654 addition_to_tax is mandatory unless petitioner can place himself within one of the computational exceptions provided by sec_6654 91_tc_874 75_tc_1 since petitioner has failed to do so this court sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to the deficiencies and the additions to tax under sec_6651 for and and as to the additions to tax under sec_6654 for and and decision will be entered for petitioner as to the additions to tax under sec_6651 for and and as to the addition_to_tax under sec_6654 for
